Citation Nr: 0902281	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  07-24 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to VA compensation for a birth defect 
(hypospadias) of a child born to a Vietnam veteran.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel



INTRODUCTION

In this appeal, the claimant reports that his father served 
on active duty in Vietnam from December 1966 to October 1967 
and from January 1968 to October 1968.  However, the 
veteran's dates of active duty, including any service in 
Vietnam, have not been officially verified by the appropriate 
service department. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the claim for benefits under 38 U.S.C.A. § 1815 (West 
2008).  


FINDINGS OF FACT

1.  The veteran reportedly served in the Republic of Vietnam 
during the Vietnam Era; however, the dates of his service 
have not been verified by the appropriate service department. 

2.  The veteran's son, who is the claimant in this case, was 
born in December 1969.  He asserts that he has been diagnosed 
with hypospadias.  However, there is no competent clinical 
evidence showing that he has that disorder.

3.  There is no competent evidence that the claimant's mother 
was a Vietnam veteran.


CONCLUSION OF LAW

There is no legal entitlement to benefits for a birth defect 
(hypospadias) claimed to have been the result of the 
veteran's in-service herbicide exposure.  38 U.S.C.A. 
§§ 1805, 1815 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.814, 
3. 815 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claimant, who has reportedly been diagnosed with 
hypospadias, seeks benefits pursuant to the provisions of 38 
U.S.C.A. § 1815 (West 2008).  Specifically, he contends that 
his disorder resulted from his father's exposure to Agent 
Orange while serving in Vietnam.

VA shall pay a monthly allowance, based upon the level of 
disability, to or on behalf of a child of a Vietnam veteran 
who has spina bifida and other birth defects, to include 
achondroplasia, cleft lip and cleft palate, congenital heart 
disease, congenital talipes equinovarus (clubfoot), 
esophageal and intestinal atresia, Hallerman-Streiff 
syndrome, hip dysplasia, Hirschprung's disease (congenital 
megacolon), hydrocephalus due to aqueductal stenosis, 
hypospadias, imperforate anus, neural tube defects, Poland 
syndrome, pyloric stenosis, syndactyly (fused digits), 
tracheoesophageal fistula, undescended testicles, and 
Williams syndrome,  that are associated with the veteran's 
exposure to toxic herbicides.  38 U.S.C.A. § 1805(a), 1812, 
1815 (West 2002); 38 C.F.R. § 3.814(a), 3.815 (2008).  
Significantly, spina bifida is the only birth defect which 
warrants an award of monetary benefits based on the herbicide 
exposure of a Vietnam veteran who is the father of the child 
at issue.  Jones v. Principi, 16 Vet. App. 219 (2002).  To 
qualify for a monthly allowance on the basis of other birth 
defects,  including hypospadias, the claimant must show that 
the Vietnam veteran who was exposed to herbicides is the 
mother of the child.  38 U.S.C.A. §§ 1812, 1815 (West 2002); 
38 C.F.R. § 3.815 (2008).

The Board acknowledges that the veteran's service records 
have not been associated with the claims folder, and 
therefore his alleged service in Vietnam and exposure to 
herbicides may not be presumed.  Nevertheless, further 
development is not warranted because the issue on appeal is 
entitlement to benefits for hypospadias, a disability that is 
only compensable when the Vietnam veteran who was exposed to 
herbicides is the mother of the child.  Here, because the 
veteran is the father of the child, the question of whether 
he served in Vietnam and was exposed to herbicides is 
immaterial to the outcome of the claim.

Additionally, while the Board recognizes the claimant's 
assertion that he contracted hypospadias as a result of his 
father's herbicide exposure, the record is negative for any 
clinical evidence showing a diagnosis of, or treatment for, 
that disorder.  The claimant has not cooperated in obtaining 
medical records documenting his reported hypospadias for 
submission to VA.  Nor has he provided VA with any 
information that would enable VA to request such information 
on his behalf, despite receiving correspondence in June 2008, 
as well as a statement of the case in July 2007 and a 
supplemental statement of the case in July 2008, requesting 
that he submit additional evidence to support his claim.  
Consequently, any information that may have been elicited in 
support of the claim for 38 U.S.C.A. § 1815 benefits has not 
been not obtained because of the claimant's failure to 
cooperate.  The duty to assist in the development and the 
adjudication of claims is not a one-way street.  If a 
claimant wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

Even if the claimant were to submit evidence of a current 
diagnosis of hypospadias, however, such evidence alone would 
not entitle him to compensation under the provisions of 38 
U.S.C.A. § 1815 (West 2008).  That law provides for the 
payment of a monetary allowance only to eligible children of 
female Vietnam veterans who are born with certain birth 
defects, including hypospadias.  Here, the record does not 
establish, and the claimant does not contend, that his mother 
is a veteran who was exposed to herbicides in Vietnam.  
Therefore, the Board concludes that there is no provision 
under which to allow a grant of the benefit sought on appeal, 
inasmuch as the statutory and regulatory requirements have 
not been met.  Accordingly, the claim must be denied for lack 
of legal merit.  Cacalda v. Brown, 9 Vet. App. 261 (1996) 
(where law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement); Luallen 
v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. 
App. 426 (1994). 

The provisions regarding notice and the duty to assist 
claimants have no effect on an appeal where the law, and not 
the underlying facts or development of the facts are 
dispositive in a matter. Manning v. Principi, 16 Vet. App. 
534 (2002). 


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1815 is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


